COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00001-CR

James E Williams                         §    From the 297th District Court

                                         §    of Tarrant County (1469951R)

                                         §    July 19, 2018
v.
                                         §    Opinion by Justice Gabriel

                                         §    Dissent and Concurrence by
                                              Justice Pittman

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment

and the attached nunc pro tunc orders of the trial court are affirmed.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel